The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.
Examiner makes the following observations/interpretations with respect to claim language.  
With respect to a “continuously flowing and refreshed sample stream” as claim 1 has been amended to read, examiner notes that at no point in the instant disclosure has that language been defined by applicant to specify what it means in terms of structure needed to meet it or control of the structure to perform its intended function.  Examiner notes that in the instant specification, there appear to be two different sample streams: a batch sample stream and a continuously flowing and refreshed sample stream (see at least paragraphs [[0011], [0013] and [0026]).  Examiner notes that paragraphs [0008] and [0059] appear to be identical and are dealing with an automated titration system for the continuously flowing and refreshed sample stream.  Paragraph [0060] is substantially similar to paragraphs [0008] and [0059].  This paragraph differs in two respects: it is directed toward the batch sample stream and it uses the language "an analyte with a first titrant" instead of "one or more analytes with titrants" used in paragraphs [0008] and [0059].  However the actually listed components are otherwise identical so that it appears that the same apparatus can be used for each sample stream.  Thus the “continuously flowing and refreshed” language appears to be a sample stream name chosen by applicant in much the same way the batch sample stream language was chosen by applicant.  Thus for examination purposes, it will be treated by examiner as a name for the sample stream based on applicant’s right to be their own lexicographer.  As such, it does not have the ability to distinguish the type of sample stream because it has not been defined by applicant in the disclosure.  
With respect to “continuously flowing and continuously refreshing the sample to an analyzer” as claim 20 has been amended to read, examiner notes that at no point in the instant disclosure has that language been defined by applicant to specify what it means.  In particular the 
Claims 1, 8-10, 12, 14-17 19 and 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to claim 1, the claim requires a second liquid mixer but does not require a first liquid mixer.  Thus there is a question of whether such a structure is required and not present due to an oversight of applicant or if the second liquid mixer is really a first liquid mixer (examiner notes that the language “a first liquid mixer” is found in dependent claim 12).  With respect to claim 12, the liquid mixer being claimed does not have any defined structural relationships/connections to any of the other elements.  Such structural relationships are essential to clearly define the system.  Examiner notes that claim 14, which depends from claim 12 does not have clear structural relationship as well.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of Since claim 14 or any claim from which is depends do not require and/or positively recite a source of a conditioning reagent, the conditioning reagent is not a required element of the system of claim 14.  Therefore, further definition of the conditioning reagent fails to further limit the scope of claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Surjaatmadja (US 5,192,509).  In the patent with respect to claim 20, Surjaatmadja teaches an automated titration system including a reaction manifold (at least elements 44 and 46) for mixing a sample stream (12,14) containing an unknown concentration of an analyte with a first titrant; a sample pump (30) for pumping the sample stream into the reaction manifold; a first titrant pump (32) for pumping the first titrant into the reaction manifold to contact the sample stream; a multi-wavelength detector (56,58,60) for detecting a first titration endpoint of the reaction between the analyte and the first titrant; and a controller (40) communicatively coupled to the sample pump (38), the first titrant pump (38), and the detector (62), wherein the controller controls the sample pump to set the flow rate of the sample stream (see columns 3, lines 1-11), controls the first titrant pump to set the flow rate of the first titrant (see columns 3, lines 1-11), and receives data from the detector to detect the first titration endpoint for the reaction between the analyte and the first titrant and determine the analyte concentration at the first titration endpoint (see column 3, lines 1-11, column 3, lines 30-38, column 4, lines 1-24 and column 4, lines 31-39).  Surjaatmadja teaches a system with a second titrant pump (32) for pumping a second titrant into the reaction manifold to contact the sample stream; wherein the multi-wavelength detector further detects a second titration endpoint of a reaction between the analyte and the second titrant, the controller is further communicatively coupled to the second titrant pump (38), and the controller further controls the second titrant pump to set the flow rate of the second titrant and receives data from the detector to detect the second titration endpoint for the reaction between the analyte and the  by continuously adding a second titrant to the sample stream (see column 3, lines 54-68, column 4, lines 1-24 and column 4, lines 31-39).  The sample source/stream of Surjaatmadja is a continuously flowing and continuously refreshed stream (column 2, lines 38-42; may include an input providing flow of sample liquid as it is extracted from an ancillary liquid process).  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30, 39, 41-42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Surjaatmadja as applied to claim 20 above, and further in view of Beecher (US 5,192,984) or Marcos (Analytica Chimica Acta 1992).  Surjaatmadja teaches that there can be a plurality of pumps with additional reservoirs (26) for more complex analysis schemes in which a plurality of additional chemicals are required (see column 2, lines 46-48 and 62-68).  For example column 4, lines 1-24 teach a titration including an aqueous solution of hydrochloric acid well additive with phenolphthalein indicator and sodium hydroxide titrant.  Also taught is a mixer (46,48).  Surjaatmadja does not teach that a conditioning manifold is used to add the indicator to the sample stream.  
In the patent Beecher teaches an analysis apparatus for determination of concentrations of a substance in solution in a sample.  Figures 3-8 show several embodiments of the system.  All of the embodiments include a dilution chamber in which a sample is mixed with a solvent.  Of particular relevance to these claims is figure 7 in which an additional reagent (conditioning reagent) is added to the sample to perform the analysis (see column 9, lines 26-47 and column 19, lines 32-56).  
In the paper Marcos teaches principles applied to acid-base titrations in unsegmented flow systems based on variable flow-rate patterns.  Automatic acid-base titrations were carried out by generating pH gradients in a continuous-flow manifold.  A programmable, computer-controlled pump was used to produce variable, reproducible flow-rate patterns that were used to increase gradually the titrant concentration in the flow system.  A colorimetric indicator reagent allowed the spectrophotometric detection of the equivalence point.  Strong and weak acids, both alone and in mixtures, and two protons of the same acid were titrated with a relative standard deviation of 1.8%.  The procedure was applied to the analysis of various real samples.  The general configuration used is depicted in figure la.  It is a completely continuous system in which 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Surjaatmadja device with a structure to add additional reagents, solvents and/or indicators required as conditioning agents through structures such as shown in figure 7 of Beecher or figure 1 of Marcos because Surjaatmadja allows for addition of additional chemicals in complex processes and Beecher and Marcos show that providing appropriate configurations to connect the components in a manner suitable to perform the process is within the skill of one of ordinary skill in the art.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-10, 12, 14-17, 19-20, 30 and 39-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-19 and 23 of copending Application No. 16/134411 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 20 are substantially similar scope to claims 1 and 18 of application 16/134411, such that it would be extremely difficult to practice either set of claims without also practicing the other set of claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9,766,183 in view of Surjaatmadja as described above. Instant claim 20 is substantially similar scope to claim 1 patent 9,766,183, except for requiring a second titrant pump.  It would have been obvious to modify the system of claim 1 of U.S. Patent No. 9,766,183 with a second titrant pump as taught by Surjaatmadja because of the ability to measure more than one analyte in a sample as taught by Surjaatmadja.  
Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive. In response to the changes, the drawing objection and rejection under 35 U.S.C. 112(d) have been withdrawn, the rejection under 35 U.S.C. 112(b) has been modified and the art rejections have been modified to account for claim language changes and addition of new claims.  The arguments are moot with respect to the withdrawn objection and rejection.  
With respect to examiner’s interpretation of the “continuously flowing and refreshed sample stream” language of the claims. Applicant’s explanation fails to explain how the continuously refreshed portion of the language is to be interpreted.  Thus the explanation is 
With respect to the rejections under 35 U.S.C. 112(b), applicant is relying solely upon the changes to the claims without any explanation beyond the changes to the claims.  In response to this, some of the previously noted problems have been overcome.  However, the changes to the claims created new issues/problems.  In this case the arguments are not persuasive because the problems are new.  
With respect to the anticipation rejection, claim 1 is no longer being rejected as anticipated so that the arguments are moot with respect to claim 1.  With respect to claim 20, “continuously flowing and continuously refreshing the sample to an analyzer” (emphasis added) has been treated as the sample is continuously flowing through the analyzer during the titration (column 2, lines 38-42; may include an input providing flow of sample liquid as it is extracted from an ancillary liquid process).  Thus the “continuously flowing and continuously refreshing the sample to an analyzer” language of claim 20 also cannot be used to distinguish claim 20 from the teachings of the Surjaatmadja titration method.  
With respect to the obviousness rejections, the secondary references do not need to teach things which are already taught by the primary reference.  Thus for the reasons above with respect to anticipation of the claims, the arguments directed toward the obviousness rejections are also not persuasive.
With respect to the obviousness-type double patenting rejections, neither the instant claim 1 or claim 1 of the 16/134411 application require a source of a specific titrant.  As far as what the two pumps are pumping claim 1 of both applications are not properly limited by the language identifying the intended purpose of the pumps.  Moreover, the instant disclosure does not distinguish between titrants.  For example instant paragraph [00135] lists several analytes.  This is followed by paragraph [00136] teaching that for the methods described herein, the titrant .  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art is related to automated titration apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797